917 So. 2d 345 (2005)
VANGUARD FIRE & CASUALTY COMPANY, Appellant,
v.
Fredric DETORO and Dorothy Detoro, Appellees.
No. 1D05-4124.
District Court of Appeal of Florida, First District.
December 28, 2005.
Robert A. Craven, St. Petersburg, for Appellant.
Danny L. Kepner, Pensacola, for Appellees.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of September 16, 2005, the motion to dismiss is hereby granted and the appeal is hereby dismissed for lack of jurisdiction.
ERVIN, DAVIS and BENTON, JJ., Concur.